DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent Application Publication 20170012379 A1).
As per claim 1, Chen teaches a plug-in structure 30, comprising at least one set of male plug 200 and female plug 100 that are mated, wherein the male plug 200 comprises a pin (end portion of 200), characterized in that, the female plug 100 includes: a mounting base 10, which is provided with a mounting channel (along 10 and 22) for inserting the pin (end portion of 200); multiple sets of reeds (21 in figure 8), arranged in the mounting channel (along 10 and 22) at intervals along the length direction of the mounting channel (along 10 and 22) for clamping the pin (end portion of 200).
As per claim 2, Chen teaches a plug-in structure 30, wherein the multiple sets of reeds (21 in figure 8) comprise a first set of reeds (top portions of 21 in figure 8) arranged near the inlet end of the mounting channel (along 10 and 22) and a second set of reeds (bottom portions of 21 in figure 8) arranged behind the first set of reeds (top portions of 21 in figure 8), the clamping force of the first set of reeds (top portions of 21 in figure 8) is greater than that of the second set of reeds (bottom portions of 21 in figure 8).
As per claim 3, Chen teaches a plug-in structure 30, wherein the first set of reeds (top portions of 21 in figure 8) includes at least two first reeds (top left or right portions of 21 in figure 8), which are circumferentially distributed arranged around the pin (end portion of 200).
As per claim 6, Chen teaches a plug-in structure 30, wherein the second set of reeds (bottom portions of 21 in figure 8) includes at least two second reeds (206), which are circumferentially distributed around the pin (end portion of 200).
As per claim 7, Chen teaches a plug-in structure 30, wherein the second reed (206) comprises a second root portion 20, a second sheet body (mid portion of 21) and a second top end (2063), the second root portion 20 is fixed to side wall of the mounting channel (along 10 and 22), and the second sheet body (mid portion of 21) includes a second front section (between 20 and 21) arranged inclined inwardly from the opening inward in the installation channel 22, and a second middle section (between 21 and 23) arranged in parallel from the opening inward and connected to the second front section (between 20 and 21), the second top end (2063) turns over to the side wall direction of the mounting channel (along 10 and 22), and the second middle section (between 21 and 23) abuts against the pin (end portion of 200).
As per claim 8, Chen teaches a plug-in structure 30, wherein the second set of reeds (bottom portions of 21 in figure 8) further comprises a third reed (bottom left or right portions of 21 in figure 8), which has a same number (as bottom portions of 21 in figure 8) as the second reed (206) and are cross distributed with the second reed (206) in the circumferential direction of the pin (end portion of 200).
As per claim 9, Chen teaches a plug-in structure 30, wherein the third reed (bottom left or right portions of 21 in figure 8) comprises a third root portion (10 along 42), a third sheet body (10 along 24) and a third top end (10 along 31), the third root portion (10 along 42) and the third top end (10 along 31) are respectively fixed to the side wall of the mounting channel (along 10 and 22), and the middle portion of the third sheet body (10 along 24) is recessed in the direction of the center line of the mounting channel (along 10 and 22) and pressed against the pin (end portion of 200).
As per claim 10, Chen teaches a plug-in structure 30, wherein the female plug 100 is wound from metal sheets.
As per claim 11, Chen teaches a lamp (figure 14), comprising a lamp holder 50, a driving circuit board 400 arranged on the lamp holder 50, and a lamp cap 700 arranged on the lamp holder 50, characterized in that: the lamp cap 700 and the driving circuit board 400 are electrically connected through the plug-in structure 301.
As per claim 12, Chen teaches a lamp (figure 14), wherein the plug-in structure 30 is provided with two sets of male plugs 200 and female plugs 100, and the lamp cap 700 is provided with a male plug 200, and the female plug 100 is arranged on the driving circuit board 400.
As per claim 13, Chen teaches a lamp (figure 14), wherein a fixing box (adjacent to 400) is provided on the driving circuit board 400, and the fixing box (adjacent to 400) is provided with two mounting cavities (along 22) for accommodating the mounting base 10.
As per claim 14, Chen teaches a lamp (figure 14), wherein the female plug 100 is arranged at one end of front surface of the driving circuit board 400.  

Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 4, The prior art does not disclose or suggest: wherein the first reed comprises a first root portion, a first sheet body and a first top end, the first root portion is fixed to the side wall of the mounting channel, and the first sheet body is inclined inwardly from the opening and arranged in the mounting channel, and the first top end is close to or located at the center line of the mounting channel and is abuts against the pin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831